DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-15 and 18-22 is/are allowed.
Regarding claim 1, the prior art of record (Xing et al., US-20150121536-A1 (hereinafter “Xing ‘536”) in view of Donsomsakunkij et al., US- 20210058242-A1 (hereinafter “Donsomsakunkij ‘242”)) does not disclose “generating a third cryptographic key based on the instance identifier … (i) determine, based on the third cryptographic key, the instance identifier as contained in the installation file, (ii) determine whether the instance identifier as contained in the installation file matches a local instance identifier stored by the on-premises computational instance, and (iii) install the software application using the installation file based on determining that that the instance identifier as contained in the installation file matches the local instance identifier” in the recited context.  Rather, Xing ‘536 teaches that a protected application is to be installed into an HDD of a processing device, where the protected application has been encrypted by using an application key based on a symmetric encryption algorithm. However, it does not suggest that the application key corresponding to the third graphic key is generated based on the instance identifier, which can be later 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 13 and 20, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-12, 14-15, 18-19 and 21-22 are allowed in view of their respective dependence from claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Abraham et al.: Discloses the generation of session keys used to encrypt the checksums of executable update files. See FIG. 2-3, [0037][0041][0046-0047][0049]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494